                  1      Kevin T. Barnes, Esq. (#138477)
                         Gregg Lander, Esq. (#194018)
                  2      LAW OFFICES OF KEVIN T. BARNES
                         1635 Pontius Avenue, Second Floor
                  3      Los Angeles, CA 90025-3361
                         Tel.: (323) 549-9100 / Fax: (323) 549-0101
                  4      Email: Barnes@kbarnes.com
                  5      Raphael A. Katri, Esq. (#221941)
                         LAW OFFICES OF RAPHAEL A. KATRI
                  6      8549 Wilshire Boulevard, Suite 200
                         Beverly Hills, CA 90211-3104
                  7      Tel.: (310) 940-2034 / Fax: (310) 733-5644
                         Email: RKatri@socallaborlawyers.com
                  8
                         Attorneys for Plaintiff EMMANUEL SALGADO,
                  9      on behalf of himself and all others similarly situated
               10                             UNITED STATES DISTRICT COURT
               11                            EASTERN DISTRICT OF CALIFORNIA
               12          EMMANUEL SALGADO, on behalf )                 CLASS ACTION
                           of himself and all others similarly )
               13          situated,                           )         Case No.: 1:17-cv-00339-JLT
                                                               )
               14                 Plaintiffs,                  )         [PROPOSED] ORDER RE:
                                                               )         STIPULATION REGARDING
               15                 v.                           )         FIRST AMENDED COMPLAINT
                                                               )
               16          T-MOBILE USA, INC., a Delaware      )         (Doc. 49)
                           corporation; and DOES 1 to 100,     )
               17          inclusive,                          )
                                                               )
               18                 Defendants.                  )
                                                               )
               19

               20                                               ORDER
               21        Based upon the stipulation of the parties, the Court ORDERS
               22              1.     Plaintiffs may file a first amended complaint. The first amended
               23        complaint filed as Doc. 50 is deemed filed and personally served on all parties as
               24        of the date that the docketing of this order;
               25        ///
               26        ///
               27        ///
               28        ///
   LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
                                                                  -1-
  TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                                                                 ORDER
                  1            2.    The defendant’s answers to the plaintiffs’ original Complaint shall be
                  2      deemed the answer to the first amended complaint.
                  3

                  4      IT IS SO ORDERED.

                  5         Dated:   November 7, 2019                    /s/ Jennifer L. Thurston
                  6                                               UNITED STATES MAGISTRATE JUDGE

                  7

                  8

                  9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
   LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
                                                               -2-
  TEL.: (323) 549-9100
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                                                              ORDER
